Permit me to extend to you, Mr. 
President, our heartfelt congratulations on your election, which demonstrates 
Member States' conviction that you have the ability to conduct the work of 
this session of the General Assembly with diplomatic skill and efficiency. I 
assure you of the support of the delegation of Liechtenstein. 
I should like to also express to your predecessor. 
Ambassador Samir Shihabi, our recognition of his outstanding conduct of the 
business of the General Assembly at its forty-sixth session. 
Furthermore, I wish to take this opportunity to pay tribute to you, Mr. 
Secretary-General, for your efforts better to equip the United Nations to meet 
the new challenges it faces as a result of the far-reaching changes taking 
place in the world. We hope that the Organization, under your leadership and 
in close cooperation and agreement with Member States and other United Nations 
organs and bodies, will be able to continue to perform its important duties 
effectively. It is my hope that close cooperation will develop between you 
and my country. 

Two years ago Liechtenstein was accepted as the one hundred and 
fifty-ninth member of the United Nations. This occasion was for my country 
the culmination of its efforts to become an equal partner in the international 
community of States and to share responsibility for overcoming the global and 
regional problems we face today. 
The two years of our membership have been marked by far-reaching 
political changes. As one of the consequences of these changes, 20 new 
Members have been admitted to the United Nations since 1990. Accordingly, 
Liechtenstein would like particularly to welcome those countries that have 
become Members of the United Nations this year: Armenia, Azerbaijan, Bosnia 
and Herzegovina, Georgia, Kazakhstan, Kyrgyzstan, Croatia, the Republic of 
Moldova, San Marino, Slovenia, Tajikistan, Turkmenistan and Uzbekistan. 
Since its entry Liechtenstein has sought to be an active member of the 
United Nations, although as a small country our possibilities are very 
limited. We are thankful for the understanding Member States have shown for 
our special situation. 
All States, whether small or large, whether powerful or powerless, need 
the United Nations. Small States, however, have special grounds for belonging 
to the world Organization. One of these is the fact that the United Nations 
is based on a requirement of universal respect for the law of nations; 
sovereignty, especially that of a small State, can be secured, ensured and 
guaranteed only when all States, especially the large and powerful, respect 
international law. We have confidence in the United Nations, but at the same 
time we are aware that the Organization cannot resolve all conflicts. It can, 
however, establish standards of conduct for the civilized behaviour of nations 
towards one another. 

For a short time after the end of the cold war we believed that we were 
going through a phase of almost exclusively positive changes and upheavals. 
Democratic Governments were replacing authoritarian regimes, and millions of 
people were attaining the freedom they had long been denied. But that time 
was short-lived. Today the international community of States finds itself 
facing no fewer problems than before. Instead of a diminution, there has been 
a deepening of the North-South conflict; regional conflicts driven by ethnic, 
religious, social and cultural differences are coming to a head; and 
environmental damage is threatening us and future generations. 
Simultaneously, however, expectations have risen and prospects improved 
of the United Nations being able to play more fully the role that was 
envisaged for it when it was established. Liberation from the burden of the 
big-Power confrontation has indeed made our peoples and nations clearly aware 
of the world's mutual interdependence, but we are still not of one mind 
regarding the order in which to list the problems to which the United Nations 
should devote its priority attention. Quite obviously, the structures of an 
organization founded 47 years ago need to be adapted to the realities and new 
demands of these greatly changed times. 
We therefore welcome the Secretary-General's report, "An Agenda for 
Peace" (A/47/277), and see it as providing a useful basis for the efforts to 
improve the capacity of the United Nations to establish and maintain peace in 
the world. We believe that the proposals regarding preventive diplomacy in 
particular, contained in section III of the report, need to be looked at very 
closely with a view to creating means of preventing disputes or limiting their 
escalation. 

Internal conflicts have become a special challenge to the community of 
States. Ethnic, social or religious disagreements often give rise to regional 
instability. We are aware of the fact that a number of the new States Members 
of the United Nations, in particular, are in an extremely difficult economic 
and political situation. 
Liechtenstein would like in this connection to express particularly its 
sympathy with the victims of the conflict in Bosnia and Herzegovina. The war 
unleashed by the aggression of Serbia and Montenegro is causing great human 
suffering in that country. We are following with deep concern the continuing 
reports of massive and systematic violations of human rights and international 
humanitarian law, for which all parties to the conflict are responsible. The 
killing of innocent human beings and the destruction of an irreplaceable 
cultural heritage must stop, and all parties must immediately make efforts to 
bring about a peaceful solution to their difficult problems. We support the 
declaration of principles issued on the occasion of the London Conference, 
held on 26 and 27 August 1992, and the framework established by the Conference 
participants within which a comprehensive political solution to the crisis is 
to be sought. We express our hope that the political will demonstrated in 
London will be transformed into specific actions and that the follow-up 
negotiations taking place in Geneva will soon yield positive results. 
It is within that framework that I should like to refer to the initiative 
that the Head of State of the Principality of Liechtenstein, 
His Serene Highness Prince Hans-Adam II, introduced in his address to the 
forty-sixth session of the General Assembly. 

On that occasion His Serene Highness referred to the need to find ways 
of promoting peaceful solutions to the many conflicts which have their roots 
in the tensions which exist between communities within States. His Serene 
Highness considered that such solutions should be sought within the framework 
of the principle of self-determination. 
Liechtenstein is aware of the consideration already given within the 
United Nations and indeed within other bodies - to the principle of self-
determination. We acknowledge the great international effort devoted to this 
question in the past. 
The right to self-determination as a principle is now universally 
accepted. I would recall not only that self-determination is one of the 
foundations of the Charter but also that most States represented in the 
Assembly are already under certain specific legal obligations in this area by 
virtue of Article 1 of each of the great human rights Covenants of 1966. 
There it is formally and with legally binding effect acknowledged that: 
"All peoples have the right of self-determination. By virtue of 
that right they freely determine their political status and freely 
pursue their economic, social and cultural development." 
Despite all this, and with some notable exceptions, the practical and 
peaceful application of that principle has often been lacking. Tensions 
between distinctive communities within States, or between such communities and 
the State itself, persist in many parts of the world. Regrettably, they have 
in a number of instances led to outbreaks of serious violence. Apart from the 
human suffering which results, such tensions and violence often affect 
neighbouring States, and may have a more widespread impact on the maintenance 
of international peace generally. Much can be done to try to limit the 

suffering once the violence has started; but how much better it would be to go 
to the root of the problem which is often to be found in the frustrations of 
distinctive communities when they are denied the legitimate expression of their 
communal identities and aspirations. 
I am glad to say that His Serene Highness's statement last year 
attracted the interest of a number of delegations. During the past year we 
have undertaken extensive consultations, and we have benefitted greatly from 
constructive suggestions which delegations have been kind enough to make. We 
are most grateful to all those Governments for the interest they have shown. 
We have also sought, and taken into account, some independent expert views. 
It is against this background that Liechtenstein believes that the 
international community, through this Assembly, should take steps to make the 
right of self-determination more effective, and by doing so contribute to the 
avoidance of some future conflicts. It is our conviction that the time has 
now come for the international community, through the United Nations, to offer 
a realistic way forward, by establishing a practical framework through which 
communities can give expression to their distinctive qualities. 
Such a practical framework would need to satisfy four main requirements: 
First, there should be flexible and graduated forms of 
self-determination involving different levels of autonomy, taking account of 
the differing needs of differing communities and the States of which they form 
part; a subdivided community which allows its various parts to pursue the 
common goal in their own way can on occasion be a very good expression of the 
principle of self-determination; 
 
Secondly, communities invoking the principle of self-determination 
should renounce resort to violence and commit themselves to pursuing their 
aims through peaceful means only; 
Thirdly, assistance in the effective realization of the principle of 
self-determination should be available through independent procedures; and 
Fourthly, a proper balance must be maintained between self-determination 
and the territorial integrity of States. 
Subject always to those requirements being met, we believe that the 
international community should recognize that self-determination is an 
inherent attribute of all communities which possess a distinctive social and 
territorial identity. This involves the free choice by each community of its 
political, social, economic and cultural destiny in accordance with the best 
interests of its members. 
Self-determination, it must be stressed, is not necessarily or even 
primarily a matter of moving towards independent statehood. Indiscriminate 
independence would lead to the fragmentation of the international community 
and would insufficiently respect the territorial integrity of States. In 
reality, however, full independence is, if only for purely practical reasons, 
the least likely outcome in most cases. 
Respect for diversity can be adequately reflected in other ways. 
Self-determination can take various forms, as may be best suited to each 
community's and each State's particular circumstances. 
It is important to retain the essential flexibility of the concept. But 
in all cases where there exists a community with a sufficient degree of 
distinctive identity, it seems right that a certain basic level of autonomy 
should be acknowledged. I am referring to such very elementary matters as 

non-discrimination against the community or its members, their freedom to 
practice and enjoy their distinctive community characteristics, and their 
participation in appropriate ways in public affairs, particularly in matters 
directly affecting the community's interests. A commitment to acknowledge 
such a modest degree of autonomy for all communities that merit it should not, 
we believe, cause serious problems for any Member of the United Nations. 
More advanced levels of autonomy will be appropriate for communities 
whose particular circumstances demonstrate their fitness to enjoy them. But 
we do not think it would be realistic for the United Nations to seek to lay 
down detailed mandatory requirements for the self-determination of communities 
with a vast range of distinctive characteristics, settled within States whose 
own histories are so diverse. Anything beyond the sort of basic level of 
autonomy to which I have referred is probably best left to be developed on an 
optional basis and case by case the circumstances being so diverse that each 
is best left to be treated on its own merits. 
Nevertheless, there would, in our view, be some advantage in the United 
Nations indicating the kinds of further elements which might find a place in 
the more advanced levels of autonomy. These further elements of autonomy 
would progressively add to the degree to which the community conducts its own 
affairs but would only be available to a community with satisfactory 
experience and even then, only if the State concerned is ready to accept the 
community's more advanced level of autonomy. 
 
In this complex area we cannot assume that any general principle or 
procedures which might be agreed internationally will be applied without 
difficulty in particular cases. We should therefore also envisage that some 
procedures be available to assist if any difficulties arise in the application 
of the principle of self-determination and to assist with the peaceful 
resolution of any differences there might be. 

A number of delegations with which we have discussed our ideas in general 
terms suggested that it would be advantageous for the matter which, as well 
as being of great political importance, is also of considerable technical 
complexity - to be the subject of some further examination by a group of 
experts so as to facilitate the progress which may eventually be made in this 
Assembly. 
We have accordingly concluded that the most appropriate course will be 
for the Government of Liechtenstein to invite each Government represented in 
the Assembly and that includes those here as observers to nominate an 
independent expert to attend an informal meeting of experts in Liechtenstein 
next March. We hope that the experts attending that meeting will be able to 
assist us in further developing the ideas advanced initially by 
His Serene Highness at the forty-sixth session of the Assembly. We envisage 
that the experts nominated to attend will do so in their personal capacities, 
since we believe that by adopting procedures which avoid committing 
Governments we are more likely to have a constructive and expert discussion. 
Invitations to nominate experts to attend the meeting will be issued during 
the course of the present session. In the light of the views expressed at the 
meeting of experts, the Government of Liechtenstein will consider how best to 
return to the Assembly, perhaps at its next session in 1993, with proposals 
for carrying further the initiative introduced last year by His Serene 
Highness. 
As the international community makes progress, however haltingly, towards 
preventing the outbreak of violent conflicts between States, it becomes all 
the more important that together we seek ways of avoiding the no less inhuman 
consequences of civil wars between communities within a State. In informing 

the Assembly of the lines along which our thinking on this important and 
sensitive matter is developing, I hope that I may have demonstrated the depth 
of our concern that some way should be found of controlling one major source 
of much violence and human suffering in today's world. 
May I express my hope that the new spirit of cooperation in the United 
Nations will help enable us to discharge the responsibility entrusted to us 
and to find, in consensus, solutions to the manifold problems that we face. 
My delegation is ready to make its contribution in order to achieve, in 
efficient cooperation with other delegations, the objectives of the United 
Nations. 
